ACCEPTED
                                                                                                                                                     03-13-00370-CV
                                                                                                                                                             5735103
                                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                                6/18/2015 3:15:31 PM
                                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                                              CLERK




                                                                                                                     RECEIVED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                6/18/2015 3:15:31 PM
                                                                                                                  JEFFREY D. KYLE
June 18, 2015                                                                                                           Clerk

Jeffery D. Kyle, Clerk
COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. BOX 12547, Austin, Texas 78711-2547

Re:   Cause No. 03-13-00370-CV; The State Board for Educator Certification, et al. v.
      Erasmo Montalvo; In the Court of Appeals for the Third District of Texas at Austin

Dear Mr. Kyle:

Please be advised that the undersigned counsel will be on vacation and out of town
or unavailable from Monday, August 24th through and including Friday, August 28th,
2015. I respectfully request that no hearings or deadlines be scheduled during that
period.

Thank you for your attention, and please advise if you have any questions.


Very truly yours,
/s/ Ellen Sameth
Ellen Sameth
Assistant Attorney General
Administrative Law Division
Telephone: (512) 936-1838
Facsimile: (512) 474-1062

cc:   Mark W. Robinett                                                                   Via: Electronic Service
      BRIM, ARNETT, ROBINETT,
      CONNERS & MCCORMICK, P.C.
      2525 Wallingwood Drive, Bldg. 14
      Austin, Texas 78746
      E-mail: mrobinett@brimarnett.com




       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov